 1   ANDREW HOLLAND (CA SBN 224737)
     MICHAEL HSUEH (CA SBN 286548)
 2
     THOITS LAW
     400 Main Street, Suite 250
 3
     Los Altos, CA 94022
 4
     Telephone: (650) 327-4200
     Facsimile: (650) 325-5572
 5   Email: ahoiland@thoits.com
                mhsueh@thoits.com
 6
     DAVID D. LIN {j?ro liac vice forthcoming)
 7   JUSTIN MERCER (pro hac vice forthcoming)
     LEWIS & LIN, LLC
 8   81 Prospect Street, Suite 8001
     Brooklyn, NY 11201                                                        30 2B13
 9   Telephone: (718) 243-9323
     Facsimile: (718) 243-9326
10   Email: david@iLawco.com
     Email: justin@iLavvco.com
11
     Attorneys for Subpoenaing Parties
12
     DR. MUHAMMAD MIRZA and
     ALLIED MEDICAL AND DIAGNOSTIC SERVICES, LLC
13

14
                                  UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16

17   DR. MUHAMMAD MIRZA and                                               146MISG
     ALLIED MEDICAL AND DIAGNOSTIC
18   SERVICES, LLC,                                     fCase No. 1:18-cv-06232-LAP Pending in
19                                                      Southern District of New York)
                      Subpoenaing Parties,
20                                                      NOTICE OF MISCELLANEOUS ACTION
                vs.
                                                        TO ENTORCE COMPLIANCE WITH
21                                                      THIRD PARTY SUBPOENA
     YELP, INC.,
22

23                    Subpoenaed Party.

24

25              COMES NOW Plaintiffs and Movants Dr. Muhammad Mirza, MD, and Allied Mcdical

26   and Diagnostic Services, LLC (the ''Subpoenaing Parties") and files this Miscellaneous Action
27   to enforce a subpoena served on non-party Yelp, Inc. on September 14, 2018 and states as
28   follows:




                                                    1
        Notice ofMlschllanhous action To Enforck Compliance with Third Party Subpoena (Yelp. Inc.)
